Citation Nr: 0706663	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-10 042	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to an initial rating in excess of 20% for 
residuals of a lumbar discectomy with degenerative joint 
disease (DJD).

2.	Entitlement to an initial rating in excess of 10% for 
right lower extremity radiculitis.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied a T/R, as well 
as granted service connection for residuals of a lumbar 
discectomy with DJD and granted an initial 20% rating 
therefor.  This appeal also arises from a December 2004 
rating action that granted service connection for right lower 
extremity radiculitis and assigned an initial 10% rating 
therefor.  Because the claims for higher initial ratings 
involve requests for higher ratings following the initial 
grants of service connection, the Board has characterized 
them in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In April 2006, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

Although the veteran underwent VA examination in June 2004, 
the physician failed to render an assessment of the frequency 
and duration of attacks of the residuals of a lumbar 
discectomy with DJD, to specifically include an assessment of 
any incapacitating episodes necessitating bed rest prescribed 
by a physician during a  12-month period, and there is no 
medical evidence or opinion that addresses these questions.  
In addition, the veteran testified in April 2006 that his low 
back disability had increased in severity since the prior VA 
examination nearly 2 years before, and he now claimed bowel 
and bladder problems, and totally-incapacitating episodes 5 
to 6 times per year that lasted from 3 to 7 days at a time.  
In a statement which was received in June 2006, the veteran 
stated that he had totally-incapacitating low back episodes 6 
to 8 times per year that required complete bed rest from 6 to 
10 days at a time.  In statements which were received in 
August 2006, he stated that his low back disability totally 
incapacitated him from approximately 27 to 32 weeks per year.  
Under the circumstances, the Board thus finds that this case 
must be remanded to the RO to obtain a new VA examination to 
resolve the higher initial rating and T/R issues on appeal.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denials of the claims for higher initial ratings.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for any scheduled examination, 
the RO should obtain and associate with the claims folder a 
copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full 1-year period for response.  See 38 
U.S.C.A § 5103(b) (1); but see 38 U.S.C.A. § 5103(b (3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year notice period).  The RO should also ensure that its 
notice to the appellant meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2005), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 .  
This should include obtaining copies of all records of his 
medical treatment for a low back disability from 2003 to the 
present time by Scott Mays, M.D., Jenks Family Medical 
Center, 8801 South 101st East Avenue, Tulsa, Oklahoma 74133; 
from April 2004 to the present time by Donna Price, D.O., 
Glenpool Family Medical Center, 159 W. 146th Street, Suite 4, 
Glenpool, Oklahoma 74003; and from 2004 to the present time 
by Margaret Stripling, D.O., 334 E. Apache, Tulsa, Oklahoma 
74106, and by Andrew F. Revelis, M.D., Tulsa Pain 
Consultants, 2000 S. Wheeling Avenue, Suite 600, Tulsa, 
Oklahoma 74104.                      

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran a 
letter requesting him to provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  This should include 
obtaining copies of all records of his 
medical treatment for a low back 
disability from 2003 to the present time 
by Scott Mays, M.D., Jenks Family Medical 
Center, 8801 South 101st East Avenue, 
Tulsa, Oklahoma 74133; from April 2004 to 
the present time by Donna Price, D.O., 
Glenpool Family Medical Center, 159 W. 
146th Street, Suite 4, Glenpool, Oklahoma 
74003; and from 2004 to the present time 
by Margaret Stripling, D.O., 334 E. 
Apache, Tulsa, Oklahoma 74106, and by 
Andrew F. Revelis, M.D., Tulsa Pain 
Consultants, 2000 S. Wheeling Avenue, 
Suite 600, Tulsa, Oklahoma 74104.
 
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination of 
his low back and right lower extremity by 
a physician.  The doctor should review 
the claims folder, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings, including range of 
motion studies of the low back expressed 
in degrees, whether there is any low back 
ankylosis, and the degree of bowel or 
bladder impairment, if any, should be 
reported in detail.  The physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 
  
The examiner should assess the frequency 
and duration of attacks of the residuals 
of a lumbar discectomy with DJD, and 
render an opinion for the record as to 
whether, from 2004 to the present time, 
the low back disability been manifested 
by incapacitating episodes having a total 
duration of at least (a) 1 week but less 
than            2 weeks during any 12-
month period; (b) 2 weeks but less than 4 
weeks during any 12-month period;            
(c) 4 weeks but less than 6 weeks during 
any 12-month period; or (d) 6 weeks or 
more during any 12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

The examining physician should also 
render an opinion as to whether the 
veteran's right lower extremity 
radiculitis is best characterized by 
complete or incomplete neuropathy, and if 
incomplete, whether it is (a) mild; (b) 
moderate; (c) moderately severe; or         
(d) severe, with marked muscular atrophy. 

Lastly, the doctor should render an 
opinion for the record as to whether the 
veteran's 2 service-connected 
disabilities alone, residuals of a lumbar 
discectomy with DJD, and right lower 
extremity radiculitis, render him unable 
to obtain or retain substantially gainful 
employment.

The physician should set forth all 
findings and opinions, and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notices of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings and a T/R on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


